This is an original proceeding to review an award of the State Industrial Commission in favor of the claimant therein, respondent herein.
It is admitted that the respondent, a man of the age of 63 years, sustained an accidental personal injury while engaged in the performance of manual labor for the petitioner and that it arose out of and in the course of his employment.
The petitioner contends that the respondent has entirely and completely recovered from the injury and that it has paid compensation from the date of the injury to the date of recovery. The respondent contends that prior to the date of the injury he was a strong and able-bodied man and had worked every day that the mine operated; that he had been employed in coal mines for a period of 40 years; that since the date of the injury the respondent had been unable to perform any kind of manual labor; that he has made numerous attempts to do so, and that his inability to work is due to his injury received as aforesaid.
The question of fact involved was determined adversely to the contention of the petitioner by the State Industrial Commission and, under the uniform holding of this court, if there is any competent evidence reasonably tending to support the award, the same will not be disturbed by this court. Transcontinental Oil Co. v. Eoff, 126 Okla. 91, 258 P. 743.
There was competent testimony reasonably tending to show that the physical condition of the respondent prior to the injury complained of was aggravated by the injury complained of and that the injury brought about the condition in which he was at the time of the hearing and the award. That being so, the award of the. Commission will not be disturbed. Christian v. Hanna,144 Okla. 89, 289 P. 708.
The prayer of the petitioner to vacate the award of the State Industrial Commission is denied.
LESTER, C. J., and RILEY, HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., absent.
Note. — See under (1) 28 Rawle C. L. p. 828; R. C. L. Perm. Supp. p. 6254; R. C. L. Continuing Perm. Supp. p. 1211. (2) anno. in 19 A. L. R. 96; 28 A. L. R. 205; 60 A. L. R. 1300; 28 Rawle C. L. p. 817; R. C. L. Perm. Supp. p. 6241; R. C. L. Continuing Perm. Supp. p. 1200.